Petition for Writ of Mandamus Denied and Memorandum Opinion filed
March 13, 2014.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-13-01067-CV



 IN RE TEXAS LA FIESTA AUTO SALES, LLC AND PATRICIA TUBBS,
                          Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              11th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-23318

                         MEMORANDUM OPINION

      On November 27, 2013, relators Texas La Fiesta Auto Sales, LLC and
Patricia Tubbs filed a petition for writ of mandamus in this Court. See Tex. Gov’t
Code § 22.221; see also Tex. R. App. P. 52. In the petition, relators ask this Court
to compel the Honorable Mike Miller, presiding judge of the 11th District Court of
Harris County, to withdraw an order in which he: (1) determined that an arbitration
provision in a disputed employment contract is valid and enforceable; and
(2) compelled the parties to arbitrate under that provision.

      Generally, mandamus relief is appropriate only when the trial court clearly
abused its discretion and the relator has no adequate remedy by appeal. In re
Reece, 341 S.W.3d 360, 364 (Tex. 2011) (orig. proceeding). A trial court abuses its
discretion if it reaches a decision so arbitrary and unreasonable as to amount to a
clear and prejudicial error of law, or if it clearly fails to analyze the law correctly
or apply the law correctly to the facts of the case. In re Cerberus Capital Mgmt.,
164 S.W.3d 379, 382 (Tex. 2005) (per curiam) (orig. proceeding); In re USA Waste
Mgmt. Res., L.L.C., 387 S.W.3d 92, 96 (Tex. App.—Houston [14th Dist.] 2012,
orig. proceeding). An appellate remedy is adequate when any benefits to
mandamus review are outweighed by the detriments. In re Prudential Ins. Co. of
Am., 148 S.W.3d 124, 136 (Tex. 2004) (orig. proceeding). As the party seeking
relief, the relator bears the burden of demonstrating entitlement to mandamus
relief. See In re Ford Motor Co., 165 S.W.3d 315, 317 (Tex. 2005) (per curiam)
(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.
proceeding).

      Most of the issues presented in relators’ petition previously were considered
by this Court in the context of relators’ interlocutory appeal in the underlying
litigation. See Texas La Fiesta Auto Sales, LLC v. Belk, 349 S.W.3d 872 (Tex.
App—Houston [14th Dist.] 2011, no pet.). In that opinion, this Court overruled
each of the five issues presented and affirmed the trial court’s decision. Id. at 882,
883, 885.


                                          2
      We decline relators’ invitation to revisit this Court’s prior decision via
mandamus; relators have not presented any meritorious reason for us to do so, nor
are we aware of any such reason. As for any issues presented in their mandamus
petition not previously considered by this Court in the context of the prior appeal,
relators have not satisfied their burden of demonstrating that they are entitled to
mandamus relief.

      Accordingly, we deny relators’ petition for writ of mandamus.



                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                         3